Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with an attorney of record, Scott G. Ulbrich, on 11/15/2021.

The application has been amended as follows: 
In claim 1, line 16, “the bean roasting apparatus” has been deleted and replaced by -- the bean roasting device --.
In claim 1, line 17, “the bean roasting apparatus” has been deleted and replaced by -- the bean roasting device --.
In claim 1, line 18, “the beam roasting apparatus changes” has been deleted and replaced by -- the bean roasting device is configured to control a heating control element and an airflow control element of the bean roasting device to change --.




Claim Interpretation
 	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

 	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

 	(1) “the bean roasting device is configured to control a heating control element and an airflow control element of the bean roasting device to change a real-time temperature in the chamber according to one of the coordinate points which corresponds to the image, the historical roasting curve, and a real-time roasting curve of the bean roasting device” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
(1) “the bean roasting device” (claim 1 at line 18) is interpreted as “a storage 31, image capturing device 33, a processor 35, and a chamber 37, a discharge port 55, discharge control element 53, a loudspeaker 39, a transceiver 43, a timer 47, a heating control element 49, an air flow control element 51, a display panel 41 and a temperature sensing device 45”.  
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  


Reason for Allowance
 	The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record are Hsu (TW 532167) and Baarman et al. (US 2007/0221668).  The prior art of record references neither discloses, or suggests, in combination with the other limitations of independent claim 1, an assisting apparatus comprising the historical roasting pattern set comprising a plurality of historical roasting patterns, wherein there is a one-to-one relationship between the plurality of historical roasting patterns and a plurality of coordinate points of a historical roasting curve of a bean roasting device and an image device, a processor and a transceiver of the bean assisting apparatus communication with the bean roasting device wherein roasting device configured to control a heat control element and airflow control element of the bean roasting device to change a real-time temperature in the chamber according to one of the coordinate points which corresponds to the image, the historical roasting curve, and a real-time roasting curve of the bean roasting device.

 	The prior art of record references neither discloses, or suggests, in combination with the other limitations of independent claim 8, a heating control element; and an airflow control element, wherein the storage further stores a historical roasting curve with a plurality of coordinate points, the historical roasting pattern set comprises a plurality of historical roasting patterns, there is an one-to-one relationship between the coordinate points and the historical roasting patterns, and the processor is further configured to control the heating control element and the airflow control element to change a real-time temperature in the chamber according to one of the coordinate points which corresponds to the image, the historical roasting curve, and a real-time roasting curve.


Examiner’s Comment
 	(1)  The closest prior art was Tan and Hsu. Tan shows that the bean roasting device having a processor, a storage, an image capturing device. Hsu teaches historical roasting pattern in relation to the color attributes of a color space. However, the combination of Tan and Hsu is silent regarding the above claim limitation. 
 	(2) The terminal disclaimer filed on 07/06/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of app. 16194118 has been reviewed and is accepted.  The terminal disclaimer has been recorded.



Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY CHOU whose telephone number is (571)270-7107. The examiner can normally be reached Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571) 272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.